Title: To Alexander Hamilton from William Seton, 9 April 1792
From: Seton, William
To: Hamilton, Alexander



My dear sir
[New York] Monday 9 April 1792

I did not answer your kind favour of the 4th. this morning as I wished to take in the occurrences of this day, in hopes something better would take place in the State of Credit from the arrival of the East India Ships and other large and valuable property but I am sorry to say it has not had the wished for effect, and every thing still is going down Hill. The extent of the evil, or the amount of Contracts &ca, it is impossible to form a judgement of but I understand from everybody that this week will be the most distressing period of any. I therefore deemed it best agreeably to the lattitude you give me, not to enter into the Market to purchase till Wednesday, before which many must make a settlement on differences between one another—& from inability of all parties they must have forbearance—purchases afterwards will be a real relief, and as 50,000 would be but a small sum to invest I feel a hope from what you say that tomorrow I may receive orders from you to extend the purchases. The Bank continues to discount twice a week on a deposit of Stock & has very considerably by this means extended its loans—but so many failures are daily happening that I fear many of our old Loans are in jeopardy. Before the last credit of 100,000 was put to the account of the Commissioner of Loans, there was a ballance due to him on our Books of 13,561 Dollars. He mentioned to me yesterday that he expected to give the Bank credit for 16,000 Dollars that would not be wanted.
The whisper of the day is very unfavorable, for should the report prove true that Mr. M_____ cannot or will not comply with his engagements, the distress already experienced is but a trifle to what is yet to be expected.
I am with the sincerest respect & esteem   Dear sir   Your obliged Obed Servt
Wm Seton
Alexr. Hamilton Esqr.
